Title: To James Madison from Anthony Haswell, 30 March 1801
From: Haswell, Anthony
To: Madison, James


Respected Sir,
Bennington, March 30th. 1801.
For many years past I have edited and printed a public paper in this town, on the proceeds of which I have brought up a large, and expensive family, having been greatly afflicted with sickness. The unhappy political divisions which for some years past have afflicted our country, have been peculiarly injurious to me—the state business has been taken from me: the advertising for the public offices of the Union diverted from my press; and the laws of the Union ordered for publication, in the Rutland Herald, a paper that previously circulated but about 400 weekly, while the circulation of mine surmounted 1400. I have likewise been draged from my home and tried for sedition for publishing an advertisement for Col. Lyon’s Lottery, furnished to me by citizens well known, and an extract from Mr. M’Henry’s Letter, with subjoined remarks, from the Aurora, the notoriety of which publications prevents my reciting them—and my fine and imprisonment is equally notorious.
You will excuse my freedom in thus intruding on your patience, and if you deem it consistent, will please to order the insertion of the laws in my paper, and while the administration retains, in my view, the virtuous character it has begun to assume, my labors, my property, and my life shall freely be risked, at the call of duty for its support, as it was in its original production, by the revolutionary war; and as it has been in the late political dissentions, in which, by the machinations of men, who profess friendship as neighbors, but enmity as poli[ti]cians, I have been reduced to distress, and almost to penury. With due respect, I am, Sir, Your fellow citizen
Anthony Haswell.
 

   
   RC (DNA: RG 59, LAR, 1801–9).



   
   Anthony Haswell was editor of the Bennington Vt. Gazette.



   
   The Federalist Rutland Herald was published in 1801 by the Congregationalist minister Samuel Williams (Clarence S. Brigham, History and Bibliography of American Newspapers, 1690–1820 [2 vols.; Worcester, Mass., 1947], 2:1091).



   
   Haswell championed Matthew Lyon’s cause during the congressman’s sedition trial and in January 1799 published an advertisement for a lottery promoted by Lyon’s friends to raise the $1,100 needed to pay his fine and court costs. Haswell’s own troubles multiplied when he reprinted attacks on the Adams administration that had first appeared in the Philadelphia Aurora, and he was indicted under the Sedition Act for the remarks in the lottery advertisement and in the Aurora reprint. In May 1800 Haswell was found guilty, fined $200, and sentenced to two months in a federal prison (Smith, Freedom’s Fetters, pp. 361–70).



   
   Haswell continued his requests for aid from the new administration. Jefferson referred to JM Haswell’s 10 May letter (DLC), which repeated the request for designation as a public printer.


